United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1583
Issued: April 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On June 22, 2011 appellant, through her attorney, sought appeal from a February 28,
2011 decision of the Office of Workers’ Compensation Programs (OWCP). The Board assigned
docketed No. 11-1583.
On May 25, 2010 appellant, through her attorney, filed a claim for a schedule award.1 In
a January 21, 2010 report, Dr. Nicholas Diamond, an osteopath specializing in pain and
neuromusculoskeletal medicine, noted appellant’s history of injury and treatment under the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment2 and determined that she had 10 percent right upper extremity impairment, 10
percent left upper extremity impairment and 14 percent left lower extremity impairment. He
opined that appellant reached maximum medical improvement on January 21, 2010.
By letter dated July 6, 2010, OWCP referred appellant, together with the medical record
and a statement of accepted facts, to Dr. Robert Franklin Draper, a Board-certified orthopedic
surgeon, for a second opinion. In a July 26, 2010 report, Dr. Draper reviewed a history of the
1

OWCP accepted that on January 7, 2009 appellant, then a 50-year-old distribution and window clerk, sustained
a lumbar strain/sprain and temporary aggravation of bilateral carpometacarpal (CMC) joint (thumbs).
2

A.M.A., Guides (6th ed. 2009).

employment injury and appellant’s medical treatment and found no permanent impairment of the
right and left upper extremities and left lower extremity based on the sixth edition of the A.M.A.,
Guides. On August 8, 2010 Dr. Arnold T. Berman, OWCP’s medical adviser, reviewed
Dr. Draper’s July 26, 2010 report and concurred with his findings.
In a February 28, 2011 decision, an OWCP hearing representative denied appellant’s
claim for a schedule award. The hearing representative based the decision on an April 8, 2008
attending physician report by Dr. Joshua M. Ammerman, a Board-certified neurosurgeon, a
March 18, 2010 second opinion report by Dr. Stuart J. Gordon, a Board-certified orthopedic
surgeon, and a July 29, 2010 report by an OWCP medical adviser.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. Section 10.126 of OWCP’s regulations requires
OWCP to issue a decision containing findings of fact and a statement of reasons.3 The Board
finds that OWCP erred in its February 28, 2011 decision by failing to discuss or analyze the
reports from Drs. Diamond, Draper and Berman. OWCP denied appellant’s schedule award
claim based on reports prepared by Drs. Ammerman and Gordon. However, the Board notes that
these reports are not in the case record and there is no evidence of record that appellant was
treated by either of these physicians or that these physicians were somehow involved in the
development of appellant’s claim. Thus, the Board concludes that the February 28, 2011 OWCP
decision was defective in nature. For this reason, the case will be remanded to OWCP for
reconstruction and proper assemblage of the record. Following this and any necessary further
development, OWCP shall issue a de novo decision on the merits of the claim to preserve
appellant’s appeal rights.

3

20 C.F.R. § 10.126.

2

IT IS HEREBY ORDERED THAT the February 28, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
action consistent with this order of the Board.
Issued: April 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

